Order, insofar as it affirmed the judgment entered upon the decision at Trial Term, reversed, without costs, for the reasons stated in the dissenting opinion at the Appellate Division, and the case remitted to Supreme Court, Nassau County, with directions to enter judgment in favor of defendant-appellant declaring the Building Zone Ordinance of the Incorporated Village of Hempstead constitutional insofar as it applies to the plaintiffs’ property.
All concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.